       Case 3:20-cv-03221-JSC Document 48 Filed 04/15/21 Page 1 of 3




 1   REESE LLP                                      REESE LLP
     Sue J. Nam (State Bar No. 206729)              George V. Granade (State Bar No. 316050)
 2   snam@reesellp.com                              ggranade@reesellp.com
     Michael R. Reese (State Bar No. 206773)        8484 Wilshire Boulevard, Suite 515
 3
     mreese@reesellp.com                            Los Angeles, California 90211
 4   100 West 93rd Street, 16th Floor               Telephone: (310) 393-0070
     New York, New York 10025                       Facsimile: (212) 253-4272
 5   Telephone: (212) 643-0500
     Facsimile: (212) 253-4272
 6
     SHEEHAN & ASSOCIATES, P.C.
 7
     Spencer Sheehan (Admitted Pro Hac Vice)
 8   spencer@spencersheehan.com
     505 Northern Boulevard, Suite 311
 9   Great Neck, NY 11021
     Telephone: (516) 303-0552
10   Facsimile: (516) 234-7800
11

12   Counsel for Plaintiff and the Proposed Class

13                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14

15    HOWARD CLARK, on behalf of himself and          Case No. 3:20-cv-03221-JSC
      all others similarly situated,
16
                                                      PLAINTIFF’S CORRECTION OF
                    Plaintiff,                        OPPOSITION TO DEFENDANT’S
17    vs.
                                                      MOTION TO DISMISS PLAINTIFF’S
18                                                    SECOND AMENDED COMPLAINT
      WESTBRAE NATURAL, INC.,
19
                                                      Judge: Hon. Jacqueline Scott Corley
                    Defendant.
20

21

22

23

24

25

26

27

28
                    PLAINTIFF’S CORRECTION OF OPPOSITION TO MOTION TO DISMISS
                       Clark v. Westbrae Natural, Inc., No. 3:20-cv-03221-JSC
       Case 3:20-cv-03221-JSC Document 48 Filed 04/15/21 Page 2 of 3




 1           Plaintiff Howard Clark (“Plaintiff”), respectfully submits the following to correct

 2 statements made in connection with its opposition to the motion filed by Defendant Westbrae

 3 Natural, Inc. (“Defendant”) to dismiss Plaintiff’s Second Amended Class Action Complaint.

 4                                             CORRECTION

 5           In Plaintiff’s Memorandum of Points and Authorities in Opposition Defendant’s Motion to

 6 Dismiss Plaintiff’s Second Amended Complaint (ECF No. 41), Plaintiff stated: “[T]he district

 7 court in that later decision [Zaback v. Kellogg Sales Company, Case No. 3:20-cv-00268-BEN-

 8 MSB, 2020 WL 6381987 (S.D. Cal. October 29, 2020)] concluded that the plaintiff plausibly

 9 alleged that the use of “Vanilla” alone on the back of the package violated federal regulations.”

10 Id. at 21:3-5. Plaintiff’s counsel reiterated this at the hearing on Defendant’s motion held on April

11 15, 2021.

12           This was an inadvertent misstatement of the actual holding of the case, which was: “[T]he

13 Court finds Zaback has not plausibly alleged the Product contains insufficient vanilla to support

14 the vignette and grants Kellogg’s motion to dismiss.” Zaback, 2020 WL 6381987, at *4 (emphasis

15 added).

16           The pertinent part of the decision reads in full:

17               The “admission” boils down to this: Kellogg’s use of “Natural Flavors” on
                the Product’s ingredient list means the product does not have sufficient
18              vanilla to independently characterize the food. This “admission” is still not
                sufficient to “nudge [his] claims ... across the line from conceivable to
19
                plausible.” Iqbal, 556 U.S. at 680; see also Figy v. Frito-Lay North
20              America, Inc., 67 F. Supp. 3d. 1075, 1090 (dismissing complaint where
                Plaintiff “provide[d] no detail whatsoever about how or when the offending
21              ingredients [were] unnatural”) and Tarzian v. Kraft Heinz Foods Co., No.
                18-7148, 2019 WL 5064732, at *4 (N.D. Ill. Oct. 10, 2019) (requiring
22              plaintiff to link a common industry practice with an economic basis to a
                practice actually used by defendant). Zaback still offers no factual
23
                allegations of what practice Kellogg uses to put vanilla or vanilla
24              flavoring in the Product or what, other than vanilla beans, might be in
                the Product. Accordingly, the Court finds Zaback has not plausibly alleged
25              the Product contains insufficient vanilla to support the vignette and grants
                Kellogg’s motion to dismiss. The Court therefore does not reach Kellogg’s
26              third argument that Zaback failed to adequately plead reliance on the
27              vignette in his purchasing decision.

28 Zaback, 2020 WL 6381987, at *4 (emphasis added) (granting leave to amend). Plaintiff’s
                PLAINTIFF’S CORRECTION OF OPPOSITION TO MOTION TO DISMISS
                   Clark v. Westbrae Natural, Inc., No. 3:20-cv-03221-JSC
                                              1
      Case 3:20-cv-03221-JSC Document 48 Filed 04/15/21 Page 3 of 3




 1 discussion regarding this case in its brief and oral arguments otherwise remains valid. Plaintiff’s

 2 counsel apologizes to the Court for the misstatement of the holding of this case.

 3                                                   Respectfully submitted,

 4 Date: April 15, 2021
                                                     REESE LLP
 5
                                                 By: /s/ Sue J. Nam
 6                                                  Sue J. Nam (State Bar No. 206729)
                                                    snam@reesellp.com
 7                                                  Michael R. Reese (State Bar No. 206773)
 8                                                  mreese@reesellp.com
                                                    100 West 93rd Street, 16th Floor
 9                                                  New York, New York 10025
                                                    Telephone: (212) 643-0500
10                                                  Facsimile: (212) 253-4272
11                                                   REESE LLP
12                                                   George V. Granade (Cal. State Bar No. 316050)
                                                     ggranade@reesellp.com
13                                                   8484 Wilshire Boulevard, Suite 515
                                                     Los Angeles, California 90211
14                                                   Telephone: (310) 393-0070
15                                                   SHEEHAN & ASSOCIATES, P.C.
                                                     Spencer Sheehan (Pro hac vice submitted)
16
                                                     spencer@spencersheehan.com
17                                                   60 Cuttermill Road, Suite 409
                                                     Great Neck, New York 11021-5101
18                                                   Telephone: (516) 303-0552
19                                                   Counsel for Plaintiff and the Proposed Class
20

21

22

23

24

25

26

27

28
                    PLAINTIFF’S CORRECTION OF OPPOSITION TO MOTION TO DISMISS
                       Clark v. Westbrae Natural, Inc., No. 3:20-cv-03221-JSC
                                                  2
